DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a NON-FINAL OFFICE ACTION in response to the present Application 17/398,273, filed 08/10/2021. Claims 1-4 are pending in the Application, of which Claims 1, 2 and 3 are independent. 

Continuity/ Priority Information
The present Application 17398273, filed 08/10/2021 is a continuation of 16559970, filed 09/04/2019, now U.S. Patent No.11,115,060, which is a continuation of 15443464, filed 02/27/2017, now U.S. Patent No.10,447,311, which is a continuation of 15063865, filed 03/08/2016, now U.S. Patent No. 9,621,192, which is a continuation of 14752062, filed 06/26/2015, now U.S. Patent No. 9,319,071, which is a continuation of 14115760, filed 11/05/2013, now U.S. Patent No. 9,100,049, which is a national stage entry of PCT/JP2012/003264, filed 05/18/2012, and claims foreign priority to EUROPEAN PATENT OFFICE (EPO),  EP11004127.4, filed 05/18/2011.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No.11,115,060. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims limitations of the instant application include all the limitations of the U.S. Patent No.11,115,060.
For example, Claim 1 of the instant application recites “the bit permutation rule is a rule for applying column-row permutation of writing the Q bits in each of N'= N - X cyclic blocks of the N cyclic blocks in a row direction to a row among M rows of a matrix and reading in a column direction, where X is a remainder of N divided by M”.
  Claim 1 of the U.S. Patent recites “the bit permutation rule is a rule for applying column-row permutation of writing the Q bits in each of N'= N - X cyclic blocks of the N cyclic blocks in a row direction to a row among M rows of a matrix and reading in a column direction, where X is a remainder of N divided by M”.  
 Claims 1-4 of the Patent contains every element of claims 1-4 of the instant application except for a processor, and a non-transitory memory coupled to the processor for storing computer-executable instruction.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a processor with a non-transitory memory in the apparatus Claims of the instant application, as it is well known in the art, for the purpose of performing the method Claims of the U.S. Patent.  
 Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of bviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).“ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
TABLE: Claims comparison 
CLAIMS Instant Application 17398273 
CLAIMS US patent 11,115,060
1. A bit interleaver for interleaving bits of a codeword generated based on a low-density parity check coding scheme, a parity-check matrix of the low-density parity check coding scheme having a quasi-cyclic structure, the bit interleaver comprising: 
a processor, and a non-transitory memory coupled to the processor and storing computer-executable instruction thereon, wherein the instructions include: 
applying a bit permutation process to the codeword made up of N cyclic blocks each consisting of Q bits, to reorder the bits of the codeword in accordance with a bit permutation rule defining a reordering of the bits; 
dividing the codeword after the bit permutation process into a plurality of constellation words, each of the constellation words being made up of M bits; and 
mapping each of the constellation words on to a modulated signal, 
wherein N is not a multiple of M, the bit permutation rule is a rule for applying column-row permutation of writing the Q bits in each of N' = N - X cyclic blocks of the N cyclic blocks in a row direction to a row among M rows of a matrix and reading in a column direction, where X is a remainder of N divided by M, and 
X cyclic blocks include a cyclic block in a parity section of the codeword.   

 1. A bit interleaving method for interleaving bits of a codeword generated based on a low-density parity check coding scheme, a parity-check matrix of the low-density parity check coding scheme having a quasi-cyclic structure, the bit interleaving method comprising 

applying a bit permutation process to the codeword made up of N cyclic blocks each consisting of Q bits, to reorder the bits of the codeword in accordance with a bit permutation rule defining a reordering of the bits; 
dividing the codeword after the bit permutation process into a plurality of constellation words, each of the constellation words being made up of M bits; and 
mapping each of the constellation words onto a modulated signal, 
wherein N is not a multiple of M, the bit permutation rule is a rule for applying column-row permutation of writing the Q bits in each of N'= N - X cyclic blocks of the N cyclic blocks in a row direction to a row among M rows of a matrix and reading in a column direction, where X is a remainder of N divided by M, and 
X cyclic blocks include a cyclic block in a parity section of the codeword.  


 2. A signal processing apparatus comprising: 
a processor; and a memory coupled to the processor and storing computer-executable instruction thereon, the instructions including processing a signal transmitted by modulating N x Q/M constellation words, the constellation words being generated by applying a bit reordering process to a codeword generated based on a low-density parity check coding scheme, a parity-check matrix of the low-density parity check coding scheme having a quasi-cyclic structure, and 
dividing bits of the codeword for each M bits, the codeword being made up of N cyclic blocks each including Q bits, the bit reordering process comprising a bit permutation process of reordering the bits of the codeword in accordance with a bit permutation rule defining a reordering of the bits, 
wherein N is not a multiple of M, the bit permutation rule is a rule for applying column-row permutation of writing the Q bits in each of N' = N - X cyclic blocks of the N cyclic blocks in a row direction to a row among M rows of a matrix and reading in a column direction, 
where X is a remainder of N divided by M, and X cyclic blocks include a cyclic block in a parity section of the codeword, wherein the instructions further include: 
generating a demodulated signal by demodulating the signal, which has been transmitted by mapping the N x Q/M constellation words; and 
decoding the demodulated signal in accordance with the bit permutation rule to generate data before coding according to the low-density parity check coding scheme.  

 2. A signal processing method for 
processing a signal transmitted by modulating N x Q/M constellation words, the constellation words being generated by applying a bit reordering process to a codeword generated based on a low-density parity check coding scheme, a parity-check matrix of the low-density parity check coding scheme having a quasi-cyclic structure, and 
dividing bits of the codeword for each M bits, the codeword being made up of N cyclic blocks each including Q bits, the bit reordering process comprising a bit permutation process of reordering the bits of the codeword in accordance with a bit permutation rule defining a reordering of the bits, 
wherein N is not a multiple of M, the bit permutation rule is a rule for applying column-row permutation of writing the Q bits in each of N' = N - X cyclic blocks of the N cyclic blocks in a row direction to a row among M rows of a matrix and reading in a column direction, 
where X is a remainder of N divided by M, and  X cyclic blocks include a cyclic block in a parity section of the codeword, the signal processing method comprising: 
a demodulating step of generating a demodulated signal by demodulating the signal, which has been transmitted by mapping the N x Q/M constellation words; and 
a decoding step of decoding the demodulated signal in accordance with the bit permutation rule to generate data before coding according to the quasi-cyclic low-density parity check coding scheme.  


 3. A bit interleaver for interleaving bits of a codeword generated by coding, the bit interleaver comprising: 
a processor, and a non-transitory memory coupled to the processor and storing computer-executable instruction thereon, 
wherein the instructions include: 
applying a bit permutation process to the codeword made up of N cyclic blocks each consisting of Q bits, to reorder the bits of the codeword; and 
dividing the codeword after the bit permutation process into a plurality of constellation words, each of the constellation words being made up of M bits, wherein N is not a multiple of M, and 
the bit permutation rule is a rule for applying column-row permutation of writing the Q bits in each of N' = N - X cyclic blocks of the N cyclic blocks in a row direction to a row among M rows of a matrix and reading in a column direction, 
where X is a remainder of N divided by M.  

 3. A bit interleaving method for interleaving bits of a codeword generated by coding, the bit interleaving method comprising:
 applying a bit permutation process to the codeword made up of N cyclic blocks each consisting of Q bits, to reorder the bits of the codeword; and 
dividing the codeword after the bit permutation process into a plurality of constellation words, each of the constellation words being made up of M bits, 
wherein N is not a multiple of M, and 
the bit permutation rule is a rule for applying column-row permutation of writing the Q bits in each of N'= N - X cyclic blocks of the N cyclic blocks in a row direction to a row among M rows of a matrix and reading in a column direction, 
where X is a remainder of N divided by M.  

 4. The bit interleaver according to claim 3, wherein the codeword is generated according to a quasi-cyclic low-density parity check coding scheme.  


 4. The bit interleaving method according to claim 3, wherein the codeword is generated according to a quasi-cyclic low-density parity check coding scheme. 

 
Allowable Subject Matter
Claims 1-4 would be allowable, upon the filing of a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) that may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious, an apparatus as recited among other limitations in the independent Claims, “the bit permutation rule is a rule for applying column-row permutation of writing the Q bits in each of N'= N - X cyclic blocks of the N cyclic blocks in a row direction to a row among M rows of a matrix and reading in a column direction, where X is a remainder of N divided by M”.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: September 29, 2022
Non-Final Rejection 16559970 20210126
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov   
/JAMES C KERVEROS/Primary Examiner, Art Unit 2111